                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                                     Plaintiff,     )
                                                    )
v.                                                  )
                                                    )    Case No. 21-03010-01-CR-S-BCW
BOBBY LEE ROEDER,                                   )
                                                    )
                                     Defendant.     )



                  MOTION TO WITHDRAW AS COUNSEL OF RECORD

       The United States of America, by and through its undersigned attorneys, respectfully

requests that Special Assistant United States Attorney, Anthony M. Brown, hereby withdraws as

lead counsel of record in the above-referenced matter.

                                                    Respectfully submitted,

                                                    TERESA A. MOORE
                                                    Acting United States Attorney

                                             By      /s/ Anthony M. Brown
                                                    Anthony M. Brown
                                                    Special Assistant United States Attorney
                                                    901 St. Louis Street, Suite 500
                                                    Springfield, Missouri 65806
                                                    (417) 831-4406
                                                    (417) 831-0078 facsimile


                                CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2021, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system which sent e-mail notification of such filing to
all CM/ECF participants in this case.


                                                    /s/Anthony M. Brown
                                                    Anthony M. Brown
                                                    Special Assistant United States Attorney


         Case 6:21-cr-03010-BCW Document 28 Filed 06/11/21 Page 1 of 1
